Citation Nr: 1220663	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for migraine headaches to include as secondary to posttraumatic stress disorder.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a cervical spine disability.

5. Entitlement to service connection for a left ankle disability.

6. Entitlement to service connection for a right ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1989 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in January 2010 and December 2010, when it was remanded for further development to include additional VA examinations.  The claims were remanded in December 2010, because the Board found that the earlier VA examinations conducted pursuant to the January 2010 remand were inadequate.  Additional examinations were scheduled and proper notice was provided, but the Veteran did not appear.  The Board finds that there was substantial compliance with the remand directives of December 2010 and no further action is required under Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011, the Board sought advisory opinions from the Veterans Health Administration (VHA) on the questions of whether the Veteran's low back disability, cervical spine disability, or left and right ankle disabilities were caused by or aggravated by his military service and whether his migraine headaches were caused or aggravated by his service-connected posttraumatic stress disorder.  



In February 2012, the Veteran was provided copies of the VHA opinions and afforded the opportunity to submit additional evidence and argument.  There is no record of response from the Veteran. 


FINDINGS OF FACT

1.  Tinnitus had onset in service.

2. Migraine headaches were not affirmatively shown to have been present in service; migraine headaches, first diagnosed after service, are otherwise unrelated to an injury, disease, or event in service; and migraine headaches are not the result of or made worse by and any service-connected disability.

3. A chronic low back disability was not affirmatively shown to have been present in service, and a chronic low back disability, first diagnosed after service, is otherwise unrelated to an injury, disease, or event in service.

4. A chronic cervical spine disability, including degenerative joint disease, was not affirmatively shown to have been present in service; a chronic cervical spine disability, degenerative joint disease or arthritis, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in; a chronic cervical spine disability, including degenerative joint disease first diagnosed after service beyond the one-year presumptive period for arthritis as a chronic disease, is otherwise unrelated to an injury, disease, or event in service. 

5. A chronic left ankle disability was not affirmatively shown to have been present in service, and a chronic left ankle disability, first diagnosed after service, is otherwise unrelated to an injury, disease, or event in service. 




6. A chronic right ankle disability was not affirmatively shown to have been present in service, and a chronic right ankle disability, first diagnosed after service, is otherwise unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2. Migraine headaches were not incurred in or aggravated by service, and migraine headaches were not caused by or aggravated by any service-connected disability to include posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3. A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4. A cervical spine disability, including degenerative joint disease, was not incurred in or aggravated by service; and degenerative joint disease or arthritis, as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. § 1110,  1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307. 309, (2011) 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5. A left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

6. A right ankle disability was not incurred in or aggravated service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2005 and in April 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  




The Board obtained medical expert opinions from the Veterans Health Administration (VHA).  In February 2012, the Veteran was provided copies of the VHA opinions and afforded the opportunity to submit additional evidence and argument.  There is no record of response from the Veteran. 

The Board has reviewed the VHA opinions and finds that the opinions are adequate to decide the claims as the opinion are based on the significant facts of the case, and the VHA experts applied medical principles to the facts of the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, degenerative joint disease, if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§  1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.



Service connection may also be warranted for disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439  (1995).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Tinnitus

The Veteran seeks service connection for tinnitus, which he asserts was caused by noise exposure in service.  In his testimony and statements, the Veteran described noise exposure while assigned to airborne units and to a tank battalion.  The Veteran stated that tinnitus began in 1993, when he was stationed at Fort Bragg. 

On the basis of the service treatment records, tinnitus was not affirmatively shown in service.  

The Veteran however is competent to describe tinnitus, which is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation). 

After service, tinnitus has been documented by VA and by a private health-care provider.  There is conflicting evidence regarding whether the Veteran's tinnitus is the result of his military service.  A private physician linked tinnitus to noise exposure in service and in April 2010 a VA examiner agreed.  The VA examiner in March 2009 and in January 2011 stated that the lack of noise-induced hearing loss was a persuasive indicator that the tinnitus was not the result of noise exposure in service. 

The Board finds the Veteran's statements about ringing in the ears in service and since service to be consistent and therefore credible. 






In this case, there is no factual dispute that the Veteran was exposed to noise in service and that the Veteran currently has tinnitus. Whereas here the significant facts are not disputed, that is, competent and credible evidence of noise exposure in service and a current diagnosis of tinnitus, and the same set of facts have resulted in contradictory conclusions as to the cause of tinnitus, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection. 

Under these circumstances, as there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, service connection is established for tinnitus as having onset in service.  

Migraine Headaches

The Veteran seeks service connection for migraine headaches, which he asserts were caused or aggravated by service-connected posttraumatic stress disorder after assisting in treating casualties from a plane crash on the flight line at Ft. Bragg.  

The Veteran's wife, a registered nurse, has stated that she has treated the Veteran's headaches for years, when he would allow it, including with over the counter medication.  The Veteran stated that his headaches originally "resurfaced" after an incident in which his parachute malfunctioned and caught on the underside of the jump plane, causing him to dangle in the wind until he could be hoisted back into the plane.  He also testified that his headaches were associated with his posttraumatic stress disorder, although he had not made that correlation until after a discussion with his doctor.  

The record shows that since service separation the Veteran has received treatment for migraine headaches with photophobia and occasional nausea, beginning in 2001.  





In April 2010 on VA examination, the Veteran gave a history of bad headaches since 1992, which he treated on his own as a medic.  Symptoms included pain in the left temporal region, noise sensitivity, light sensitivity, and nausea.  The Veteran stated that he missed about six days of work in the previous year due to headaches.  The examiner concluded that the Veteran's migraine headaches were not caused by or a result of or aggravated by service, because there was no documentation of headaches during service or until 2001, seven years after discharge.

In October 2011, a VHA expert in neurology expressed the opinion that the Veteran's migraine headaches were less likely than not caused or aggravated by his posttraumatic stress disorder.  The VHA expert noted that the Veteran's migraine symptoms have largely been consistent over time with migraines occurring one to three times per week.  Although posttraumatic stress disorder was first diagnosed in 2005, the VHA expert noted that it was the result of stressor events in 1994.  If the posttraumatic stress disorder were to cause or aggravate the Veteran's migraines, onset or worsening of the condition would be expected to occur at about the same time as the stressor event; however, there is no evidence of record to support this.  In addition, there had been no increase in frequency or severity of the migraine headaches between 2001 and currently.

Based on the evidence of record migraine headaches were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.  

Although the Veteran is competent to describe and has stated that he experienced migraine headaches in service beginning in 1992, the fact that headaches were not noted in the service treatment records results in a lack of sufficient observation to establish chronicity during service.  Therefore, a showing of continuity of symptomatology after service may support the claim. 





The Veteran, although a layperson, is competent to describe symptoms he experienced, such as headache pain, nausea, and light sensitivity.  The Board also acknowledges that, in his military responsibilities as a medic, the Veteran has been afforded at least some medical training.  The record does not indicate and the Veteran has not asserted that he has any specific medical expertise or experience which would enable him to offer an expert medical opinion on a diagnosis of migraine or the cause of such a disability.  

Migraine headaches, as opposed to other types of headaches, require specialized testing and evaluation by a competent medical expert based on the specific symptoms and historic manifestations, as well as exclusion of other causes, and the application of medical expertise to the facts presented.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), noting general competence of lay persons to testify as to symptoms, but not a medical diagnosis and noting by example the competence of lay testimony with regard to a broken leg, but not a form of cancer).

For this reason, the Board determines that migraine headaches are not simple medical conditions that a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Migraine headaches, as opposed to other types of headaches,  are not a disability which case law has found to be capable of lay observation.  Therefore, competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).




Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

To the extent the Veteran's statements and testimony are offered as proof that the headaches complained of in service were migraine headaches or that his current migraine headaches were caused or aggravated by posttraumatic stress disorder, as a lay person, the Veteran is not qualified, that is,  not competent by specialized education, training, or experience to offer such an opinion, which is medical in nature.  For this reason, the Board rejects the Veteran's statements and testimony as favorable evidence on the questions of whether his current migraine headaches had onset in service or were caused or aggravated by his service-connected posttraumatic stress disorder.  

In this instance, the only competent medical evidence of record is that of the opinions of the VA examiner and the VHA expert.  The VA examiner specifically determined that the Veteran's migraine headaches were not manifested as a chronic condition in service and were, therefore, not causally related to his military service.  The VHA expert explained that the Veteran's migraine headaches were not caused or aggravated by the Veteran's posttraumatic stress disorder, based on the history provided by the Veteran of his symptoms both of posttraumatic stress disorder and migraine headache.  

Specifically, the symptoms of migraine headache did not start or become significantly worsened at the time of onset of posttraumatic stress disorder, nor have the headaches worsened during the course of treatment for posttraumatic stress disorder.







There is no competent medical evidence to the contrary.  While the Veteran and his wife, a registered nurse, have both provided evidence regarding treatment, neither is competent to render a medical opinion regarding the etiology of the Veteran's migraine headaches.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Low Back and Cervical Spine

The Veteran seeks service connection for low back and cervical spine disabilities which he alleges began in service, including as a result of his experiences in an airborne unit.  He has submitted written statements and testified at a hearing that much of his time in service was spent working as a medic and that, as a result, he treated his own pain and symptoms, rather than seeking official treatment.  He asserts that his low back and cervical spine disabilities resulted from his airborne experiences, including a parachute malfunction in 1992, which left him hanging underneath the aircraft, twisting and jerking in the wind, before being hauled back into the plane.  The record also shows that the Veteran sustained a muscle strain during a motor vehicle accident which resulted in neck pain and stiffness in June 1993.

The Veteran's wife has submitted a written statement that, as a registered nurse, she personally treated her husband for pain over the years, including low back and cervical spine pain, with over the counter and sample medication.  

The Veteran testified that he did not seek medical treatment in the first few years after service separation because he usually did not have insurance coverage.  He began regular treatment for his back and neck pain once he obtained insurance and was able to afford to go to a doctor.





The Veteran's private physician expressed the opinion that the Veteran's low back problems were exacerbated by airborne training and consistent with the repetitive activity of a paratrooper.  The Veteran testified that he had discussed with his doctor the effects of the impact involved in parachute jumps and how it could contribute to wear and tear injuries.

VA examinations, including in March 2009, show that the Veteran complained of low back and neck pain beginning in service while the Veteran as on jump status.  X-rays have shown some degenerative joint disease in the cervical spine, but no evidence of prior trauma in the low back or neck.  VA examiners stated that there was no evidence of a chronic low back or cervical spine disability in service or for the first few years after service, therefore the conditions were less likely than not the result of military service.

In January 2012, a VHA expert in neurology noted that between 1998 and 2004 the Veteran had been seen on multiple occasions for a variety of complaints, but not for back or neck pain.  The VHA expert also noted that in November 2004 no pain or other symptoms were reported, and despite the Veteran's complaints of persistent pain since service, the first discussion of neck or back pain was in January 2008.  The VHA expert found no evidence of a degenerative injury or residuals of old injuries in the lumbar spine by X-ray or by imaging, and that a MRI of the cervical spine showed minor degenerative joint disease, which was not uncommon for the Veteran's age group.  The VHA expert pointed to the lack of evidence of sequelae of acute injuries and offered the opinion that it was less likely than not that the Veteran's low back and neck conditions were the result of his military service, including the cited incidents as a paratrooper.

Based on the evidence, a chronic low back and cervical spine disabilities were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.  




Although the Veteran is competent to describe and has stated that he experienced back and neck pain in service, the fact that low back pain was not noted in service and that cervical spine pain was noted only once in conjunction with a motor vehicle accident is insufficient observation to establish chronicity during service.  Therefore, a showing of continuity of symptomatology after service may support the claim. 

The Veteran, although a layperson, is competent to describe symptoms he experienced, such as low back pain and neck pain.  The Veteran was also trained as medic.  The record do not show and the Veteran has not asserted that he has specialized education, training, or experience to diagnose a disability of the low back or cervical or to express an opinion on a causal relationship between the present low back and cervical disabilities and an injury or event in service.   

As degenerative joint disease, arthritis, of the cervical spine, the diagnosis was first made in March 2009, more than fifteen years after service separation and well beyond the one-year presumptive period of 38 C.F.R. §§ 3.307 and 3.309.  No degenerative joint disease or other form of arthritis of relative to the low back has been shown. 

Inasmuch as arthritis or degenerative joint disease is not a condition which can be established by lay evidence, because the diagnosis requires diagnostic imaging, the Veteran is not competent either to diagnosis or to express an opinion of the cause of the disability.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).





With respect to the question of a cervical spine disability, there is conflicting evidence regarding whether such is the result of the Veteran's military service.  The Veteran's primary care provider has expressed the opinion that it was the result of the Veteran's experiences as a paratrooper.  The Veteran and his wife, a registered nurse, have described treatment for cervical spine after service.  In contrast, the VHA expert opinion stated that the Veteran's low back pain was less likely than not related to in-service experiences in service, based on the lack of evidence of ongoing pain and symptomatology after service, and the frequency of degenerative joint disease in individuals in the Veteran's age group.

In weighing the opinions and the evidence, the Board finds that the VHA expert's opinion is of greater probative value than the other medical opinions.  This conclusion is based on the thoroughness of the VHA expert's opinion, particularly the review of the medical treatment records after service separation which showed no complaints or symptoms of cervical spine pain, even on examination, prior to his first complaint of tenderness on examination in January 2008.  The primary care provider's opinion, by contrast, does not include the reasons or rationale for her statement that the condition is related to the Veteran's military duties.  In addition, the VHA expert noted that degenerative joint disease is not uncommon in individuals over 40 years of age.

With regard to the complaint of low back pain and the diagnosis of low back strain, however, the Veteran's lay observation is competent and he is considered competent to offer testimony regarding the onset of his low back pain.  This evidence must considered along with the other favorable evidence of record, including the opinion of his primary care provider that his low back pain was caused by the repetitive nature of his airborne activities and the statement by the Veteran's wife that she had treated the Veteran for low back pain after service.  






The Board again finds that the opinion of the VHA expert to be of greater probative value when weighed against the evidence in favor of the Veteran's claim.  The VHA expert explained that back pain was not discussion over several years, when the Veteran was seen for other health problems.  Also, the lack of evidence of any degenerative joint disease or prior injury, more than 20 years after service, is evidence against the claim of a chronic low back disability occurring in service.

In light of these considerations, the preponderance of the evidence is against the claims of service connection for a low back disability and for a cervical spine disability and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Ankle Disabilities

The Veteran also seek service connection for left and right ankle disabilities which he asserts are the result of his service, specifically his time in an airborne unit and the impact of multiple parachute landings.  The Veteran has testified and submitted statements that he sprained his ankles repeatedly and experienced pain and other symptoms in service which as a medic he treated with medication.  

The Veteran's wife, a registered nurse, has stated that over the years she also treated the Veteran's complaints of pain and other symptoms related to his ankles.  The record shows that the Veteran was treated on one occasion in October 1991 for pain and swelling of the left ankle after an inversion injury, which an X-ray indicated was an apparent calcaneal dislocation.

The Veteran's private physician has expressed the opinion that the Veteran's bilateral ankle disabilities were exacerbated by the Veteran's airborne training and were consistent with the repetitive activity of a paratrooper.  The Veteran testified that he had discussed with his doctor the effects of the impact involved in parachute jumping and how it could contribute to wear and tear injuries.



VA examinations, including in March 2009, have found no restriction of motion, but have noted continual complaints of pain, stiffness, and swelling, for which the Veteran used over the ankle braces.  X-rays of the ankles were negative.  VA examiners felt that there was no evidence of chronic ankle disabilities in service or within the first few years after service and therefore the Veteran's disabilities were less likely than not related to his military service, to include his airborne experiences.

The VHA expert's opinion considered the documentation of a Grade 1 to 2 left ankle sprain in service in October 1991.  The VHA expert noted that subsequent medical evaluations in November 1994 and in February 2003 made no reference to ankle complaints, and a medical evaluation in February 1997 specifically showed normal lower extremities.  The VHA expert also reviewed the VA examinations and opinions, the private opinion linking ankle pain to service, and the Veteran's own statements that he treated his own pain as a medic in service.  Based on the review of the entire record the VHA expert, an orthopedist, expressed the opinion that the Veteran's current ankle conditions were less likely than not the result of injuries in military service.  The VHA expert explained the lack of documentation of re-injuries of the ankles, such as recurrent ankle sprains requiring support or immobilization greater than that provided by an over-the-counter elastic brace.  

Based on the evidence, chronic disabilities of the left and right ankles were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.  Although the Veteran is competent to describe and has stated that he experienced bilateral ankle pain in service, the fact that the only discussion of an ankle injury in service was for treatment of the left ankle in October 1991 with no subsequent complaints or treatment, results in a lack of sufficient observation to establish chronicity during service.  Therefore, a showing of continuity of symptomatology after service may support the claim. 



The Veteran as layperson is competent to describe symptoms he experienced, such as ankle pain and instability.  The record do not show and the Veteran has not asserted that he has specialized education, training, or experience to diagnose a disability of the ankles or to express an opinion on a causal relationship between the present ankle disabilities and an injury or event in service.    

With regard to the complaints of left and right ankle pain and instability, however, the Veteran's lay observation is competent and he is considered competent to offer testimony regarding the onset of his symptoms.  This evidence must considered along with the other favorable evidence of record, including the opinion of his primary care provider that the ankle problems was caused by the repetitive nature of airborne training and the statement by the Veteran's wife that she treated the Veteran's ankle pain after service.  

The Board again finds the opinion of the VHA expert to be of greater probative value when weighed against the evidence in favor of the Veteran's claim.  The VHA expert explained that there is no evidence of recurrent ankle sprains in the record, even after the Veteran obtained insurance coverage, which is evidence against a chronic left or right ankle disability after service.  Also, the lack of evidence of any residuals of prior ankle injuries, even more than 20 years after service, is evidence against the claim of a chronic left or right ankle disability occurring in service.

In light of these considerations, the preponderance of the evidence is against the claims of service connection for left ankle and right ankle disabilities and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 








ORDER

Service connection for tinnitus is granted.

Service connection for migraine headaches to include as secondary to posttraumatic stress disorder is denied.

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


